Citation Nr: 1410462	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-01 698	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Whether there was clear and unmistakable error (CUE) in an October 2007 rating decision in that it assigned an effective date of May 24, 2006 for the award of service-connection for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to May 1968 and from August 1973 to August 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2010 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record (in Virtual VA).  The Board notes that the most recent supplemental statement of the case (SSOC) was issued in September 2011 and additional evidence, including VA treatment records (in Virtual VA), has since been received without a waiver of RO consideration.  The RO will have an opportunity to review the additional evidence in the first instance on remand.  

[The Board has reviewed the entire record, including the physical claims file and VA's electronic databases to ensure the complete record is considered. ]

The matter of the rating for PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

By a statement received in January 2014, the Veteran withdrew his appeals seeking a TDIU rating and alleging CUE in an October 2007 rating decision in that it assigned an effective date of May 24, 2006 for the award of service-connection for arthritis of the lumbar spine; there is no allegation of error in fact or law in these matters remaining for appellate consideration.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claims seeking a TDIU rating and alleging CUE in an October 2007 rating decision in that it assigned an effective date of May 24, 2006 for the award of service connection for arthritis of the lumbar spine; the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the Veteran's expression of intent to withdraw his appeal in these matters, there is no need to discuss the impact of the VCAA on the matters, as any VCAA-related omission is harmless. 

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 

The Veteran indicated in a January 2014 statement and during his January 2104 Board hearing that he was withdrawing his appeals seeking a TDIU rating and alleging CUE in an October 2007 rating decision in that it assigned an effective date of May 24, 2006 for the award of service-connection for arthritis of the lumbar spine.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to these matters. Accordingly, the appeals with respect to these issues must be dismissed.


ORDER

The appeal seeking a TDIU rating is dismissed. 

The appeal seeking to establish that there was CUE in an October 2007 rating decision in that it assigned an effective date of May 24, 2006 for the award of service-connection for arthritis of the lumbar spine is dismissed.


REMAND

The Veteran alleges that symptoms of his PTSD have worsened, severely diminishing his social functioning. 

As noted above, additional evidence (including VA treatment records in Virtual VA) has been received since the most recent SSOC was issued, without a waiver of RO consideration.  The Board finds that it is unnecessary to solicit a waiver because the RO will have opportunity to initially consider such evidence on remand.  

The Veteran's most recent VA psychiatric evaluation was in June 2008.  At the January 2014 videoconference hearing he and his wife testified that his PTSD symptoms have since increased in severity.  Hence, it appears that the June 2008 examination does not adequately reflect the current state of his mental health or the severity of his PTSD symptoms.  A contemporaneous psychiatric evaluation is necessary. 

Additionally, the record reflects the Veteran continues to receive VA treatment for his psychiatric disability; the most recent records of VA mental health treatment/evaluation associated with the claims file are from March 2012.  As updated records of psychiatric treatment may contain pertinent information (and because VA records are constructively of record), they must be obtained.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for association with the record updated records of all VA treatment the Veteran has received for PTSD from March 2012 to the present (to specifically include treatment at the Wilmington, North Carolina Community Based Outpatient Clinic).

2. Thereafter, the RO should arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The Veteran's record (to include this remand and the transcript of the January 2014 videoconference hearing before the Board) must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 schedular criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and also note any symptoms of similar gravity found that are not listed).  The examiner should include comment regarding the impact the symptoms of PTSD found have on occupational and everyday activity functioning. 

3. The RO should then review the entire record and readjudicate  the issue of entitlement to a rating in excess of 30 percent for PTSD (including all evidence received since the most recent SSOC).  If it remains denied, the RO should issue an appropriate SSOC, and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


